RODRÍGUEZ, A.A., J.A.D.,
dissenting.
I respectfully dissent from the majority opinion. I would reverse, holding that plaintiffs claim for sex discrimination is time-barred.
I agree with the majority that in Montells v. Haynes, 133 N.J. 282, 627 A.2d 654 (1993), the Supreme Court expressly made its *538ruling, that the two-year statute of limitations set by N.J.S.A. 2A:14-2 applies to a LAD action, prospective only. However, in my view, the Supreme Court also impliedly held that there is an outside limit of two years from the date of the Montells ’ decision to file a LAD action when the operative facts arose before the date of decision. The thrust of the Montells ’ decision and its rationale is to eliminate confusion by setting one period of limitations, i.e. two years. The majority here, in effect, would interpret Montells as setting two statutes of limitations. A six-year limitation for cases arising prior to the decision and a two-year limitation for all other claims. That result is not what the Supreme Court intended and it is not what the Court held.
The Court stated that because “[t]he state of the law on the applicable statute of limitations under LAD was sufficient murky [prior to the time of its holding] to justify plaintiffs reliance on the six-year period,” its decision “applies only to cases in which the operative facts arise after the date of the decision.” Id. at 298, 627 A.2d 654. This clause is, by its very terms, intended to be a transitional exemption from the ruling for the benefit of those who may have relied on the applicability of the six-year statute of limitations. However, as Justice Garibaldi observed in her dissent in Wilson v. Wal-Mart Stores, 158 N.J. 263, 287, 729 A.2d 1006 (1999), “[a]ny purported reliance by [the plaintiff] on the previous six-year statute of limitations was no longer reasonable more than two years after [the Montells ] decision.” (emphasis added) The Wilson majority opinion did not specifically address this particular issue. I therefore, must disagree with my esteemed colleagues’ assertion that, “The Wilson court was invited by the dissent to reconsider the ‘purely prospective’ language of Montells and chose not to do so.” Better stated, the Wilson majority simply did not reach this issue. It should also be observed that the Wilson majority did not criticize Justice Garibaldi’s comment at all.
I also note that another Appellate Division panel and the federal district court for New Jersey have taken a similar position as that expressed by Justice Garibaldi in Wilson. See Standard v. Vas, *539279 N.J.Super. 251, 652 A.2d 746 (App.Div.1995); see also Poveromo-Spring v. Exxon Corp., 968 F.Supp. 219 (D.N.J.1997).
Standard involved the tolling of the minority statute of limitations. We held that the Supreme Court in Green v. Auerbach Chevrolet Corp., 127 N.J. 591, 606 A.2d 1093 (1992), did not intend to toll the running of the statute of limitations until the twenty-first birthday of every minor who had accrued a cause of action before the date of the Green opinion. Standard, supra, 279 N.J.Super. at 256, 652 A.2d 746. We reached this result because in Green the Supreme Court had “made clear its recognition of the balancing equitable considerations of statutes of limitation; promotion of timely and efficient litigation of claims, prevention of stale claims; provision of repose; and the recognition of the impact of time upon the memory and availability of witnesses.” Id. at 255, 652 A.2d 746 (citations omitted). We simply could discern “no equitable or sound policy reason” to allow all litigants to wait until two years after their twenty-first birthday before filing a complaint. Id. at 256, 652 A.2d 746. Thus, we concluded that an individual who had reached eighteen years of age when the law was unsettled had to commence his lawsuit within two years of the date of the Green decision.
In Poveromo-Spring, the plaintiff alleged that her employer discriminated against her because of a handicap, in violation of the LAD. She claimed that her employer refused to provide her with a reasonable accommodation and also had harassed her starting in October 1991. Poveromo-Spring, supra, 968 F.Supp. at 222-23. She filed her complaint initiating the lawsuit on December 26, 1995. In a report and recommendation then-Magistrate Judge Joel Pisano concluded that the LAD claims, which were based upon facts arising before July 27, 1993 (the date of the Montells decision), should be dismissed pursuant to the Standard holding. Id. at 224. Agreeing with the magistrate judge, District Court Judge Joseph A. Greenaway, Jr. affirmed his recommendation. Id. at 225. *540For the foregoing reasons, I would have reversed and granted PNC Bank Corporation’s motion for summary judgment.